Transferred to supreme court.
Biggs, J.
This is an action in equity to set aside a deed of trust to land on the alleged grounds that the conveyance was obtained by fraud, and that the debt had been fully paid. Under the decision of the supreme court in Overton v. Overton, 131 Mo. 559, such a suit involves title to real estate within the meaning of the constitution limiting the jurisdiction of this court. The cause will therefore be transferred to the supreme court for final determination.
All the judges concur.